         Case 3:19-cv-00652-LRH-CLB Document 29 Filed 04/27/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF NEVADA

 8 CHELSEA LONG & JULIE RAMOS,                          Case No.: 3:19-cv-00652-LRH-CLB

 9         Plaintiffs,                                                ORDER

10 v.

11 DIAMOND DOLLS OF NEVADA, LLC,
   dba SPICE HOUSE, et al.,
12
          Defendants.
13

14        Due to the recent outbreak of the coronavirus disease 2019 (COVID-19) and pursuant to the

15 Temporary General Order 2020-04, the Early Neutral Evaluation Session scheduled on Tuesday,

16 May 12, 2020, at 1:30 p.m. is VACATED and will reset as soon as the court’s calendar will

17 accommodate it.

18        IT IS SO ORDERED.

19

20                                           ____________________________________
                                             Robert A. McQuaid, Jr.
21                                           United States Magistrate Judge

22

23
